Case 1:17-cr-00183-TWP-TAB Document 103 Filed 01/22/20 Page 1 of 1 PageID #: 653




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                  )
                                            )
                         Plaintiff,         )
        vs.                                 )      CASE NO. 1:17-cr-0183-TWP-TAB
                                            )
 BUSTER HERNANDEZ,                          )
                                            )
                         Defendant.         )

   ORDER ON DEFENDANT’S UNOPPOSED MOTION TO SEAL DOCKET NUMBER 82
                 DEFENDANT’S SECOND MOTION IN LIMINE


        The Defendant, Buster Hernandez, by counsel, Mario Garcia, having filed his Unopposed

 Motion to Seal Docket Number 82, Defendant’s Second Motion in Limine,

        And the Court, having reviewed the Motion and being duly advised, now finds that the

 Motion is well taken. Accordingly, it is

        ORDERED that the Defendant’s Second Motion in Limine filed on January 13, 2020, be

 and hereby is sealed.


              Date: 1/22/2020
                                                   ________________________
                                                   Hon. Tanya Walton Pratt, Judge
                                                   United States District Court
                                                   Southern District of Indiana




 Distribution: All CM/ECF parties.
